Citation Nr: 0015082	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
Osgood-Schlatters disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolisthesis 
of the lumbar spine.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
February 1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In January 1998 the accredited representative submitted a 
claim on the appellant's behalf for service connection for 
an ulcer.  Based on the evidence in the record, it seems 
that the RO has not had an opportunity to act upon the 
claim.  The Board refers the issue to the RO to take 
appropriate action with respect to this claim, as the Board 
does not have jurisdiction over this claim.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1999).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in August 1999.  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.  Bilateral Osgood-Schlatter disease is manifested by 
periarticular pathology productive of painful motion at the 
extreme of flexion.

2.  Service connection for spondylolisthesis and spina bifida 
was denied in rating decisions issued in May 1974, February 
1980, and September 1995.  The appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen is either cumulative or does not bear directly and 
substantially on the matter and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Residuals of a back injury are not attributable to 
service.

5.  Degenerative disc disease of the lumbar spine was not 
diagnosed in service.

6.  Competent evidence attributing degenerative disc disease 
of the lumbar spine to service has not been presented.

7.  Degenerative joint disease was not diagnosed in service 
or within one year after separation from service.

8.  Competent evidence attributing degenerative joint disease 
of the lumbar spine to service has not been presented.


CONCLUSIONS OF LAW

1.  Left and right knee Osgood-Schlatter disease is each 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.59 (1999).

2.  The May 1974, February 1980, and September 1995 rating 
decisions denying service connection for spondylolisthesis 
and spina bifida are final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

3.  A back injury with residual disability was not incurred 
in or aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  The claim for service connection for degenerative disc 
disease of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for degenerative joint 
disease of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Service connection for Osgood-Schlatter disease was granted 
in a May 1974 rating decision and assigned a noncompensable 
evaluation.  The appeal stems from a November 1997 rating 
decision that confirmed and continued the noncompensable 
evaluation.  In May 1999, the Board remanded the appeal for a 
VA examination.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his knees are painful.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from every private treatment 
source identified by the appellant and a VA examination was 
conducted in August 1997 with addendum for clarification 
obtained in 1999.  Furthermore, there is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.  The 
appellant has alleged that he is in receipt of Social 
Security Administration disability compensation, however he 
has not alleged that there is any evidence in possession of 
the Social Security Administration that would be relevant to 
his case.  Furthermore, the claims folder contains documents 
dated in 1995 from the Social Security Administration and the 
appellant's attorney requesting the evidence in possession of 
the VA to support his Social Security Administration claim.  
Therefore, there is no basis to Remand this appeal to develop 
evidence from the Social Security Administration since it is 
apparent that the records used in support of the Social 
Security Administration claim were those already in the 
possession of VA.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended his knees have a tendency to 
collapse easily and they grate.  He denied a history of 
locking.  They are painful.  He thinks that some of his knee 
pain was secondary to his back.

A VA examination was conducted in August 1997.  He complained 
of constant arthritic pain and stiffness in his knees.  He 
denied swelling in his knees.  On examination his knees had 
full range of motion with moderate crepitance that was more 
pronounced on the right.  There was parapatellar tenderness 
and the remainder of the examination was normal.  X-rays of 
the knees were normal.

A VA examination was conducted in June 1999.  On examination 
there was a very slight enlargement of the left anterior 
tibial tubercle when compared with the opposite side.  In the 
sitting position the Drawer sign was negative bilaterally.  
Torsional testing was negative bilaterally.  The cruciates 
were stable with the tibial internally or externally rotated.  
In the supine position, range of motion was 0-130 degrees 
bilaterally.  At the extreme of flexion, he complained of 
some discomfort along the anteromedial peripatellar area of 
both knees.  Torsional testing in this position revealed no 
impingement.  Retropatellar grating was present both on 
active and passive movement bilaterally.  In the prone 
position, no positive findings were noted either in the 
cruciate system or on rotational stress.  On X-ray 
examination there was no elevation of the anterior tibial 
tubercle.  Small bone islands were present in the proximal 
tibial area.  A skyline view of the patella was negative.  
The examiner indicated that the appellant demonstrated no 
restriction of range of motion with 0-130 degrees 
representing normal.  He had mild pain expressed at the 
extreme range of flexion.  There was no limitation due to 
pain.  He could not establish weakened movement, excess 
fatigability or incoordination.  Passive range of motion 
equaled active range of motion.  Strength was normal, 
weakness was not present, there was no fatigability, and he 
did not demonstrate incoordination in his gait.  Osgood-
Schlatter was found to a minimal degree in the left knee 
only.  In July 1999, the examiner reviewed the claims folder 
and confirmed the June 1999 findings.

The appellant has been evaluated under Diagnostic Code 5257, 
which provides for other impairments of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.

The Board has also considered whether any other Diagnostic 
Codes are applicable to this disability.  

Diagnostic Code 5256 provides disability ratings for 
ankylosis of the knee.  However, the appellant does not have 
ankylosis.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage, with frequent episodes of 
locking pain, and effusion into the joint.  The appellant has 
denied locking and it has not been demonstrated on 
examination.

Diagnostic Code 5260 provides for disability involving 
limitation of flexion of the knee.  With flexion limited to 
15 degrees, a 30 percent rating is warranted.  With flexion 
limited to 30 degrees, a 20 percent evaluation is warranted.  
With flexion limited to 45 degrees, a 10 percent evaluation 
is warranted.  When flexion is limited to 60 degrees, a 
noncompensable evaluation is assigned.

Diagnostic Code DC 5261 provides for disability involving 
limitation of extension of the leg.  With extension limited 
to 45 degrees, a 50 percent evaluation is warranted.  With 
extension limited to 30 degrees, a 40 percent evaluation is 
warranted.  With extension limited to 20 degrees, a 30 
percent evaluation is warranted.  With extension limited to 
15 degrees, a 20 percent evaluation is warranted.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
warranted.  When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.

Diagnostic Code 5010 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, X-ray 
examination has been normal and arthritis has not been 
established by X-ray findings.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. § 4.14 (1999).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis.  VAOPGPREC 23- 97 (1997).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 (1999). 
VAOPGPREC 9-98 (1998).

The provisions of 38 C.F.R. § 4.59 (1999) clarify that with 
any form of arthritis, painful motion is an important factor 
of disability.  The facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

Small bone islands were identified in the proximal tibial 
area and the appellant is service connected bilaterally for 
Osgood-Schlatter disease.  Therefore, periarticular pathology 
has been identified and service connected.  The Board notes 
that there is a discrepancy in the findings of the VA 
examiner in June 1999.  Although it was concluded that there 
was no limitation in motion due to pain, the examiner twice 
indicated that there was pain expressed at the extreme of 
flexion at 130 degrees.  When faced with this discrepancy, 
the Board must and does resolve it in the favor of the 
veteran, therefore there is competent evidence of painful 
motion.  Crepitance was identified bilaterally in August 
1997.  In light of the evidence of painful motion with 
service connected bilateral joint pathology, a minimal 
compensable evaluation for the knees is warranted pursuant to 
38 C.F.R. § 4.59.  This is to be rated as limitation of 
flexion under Code 5260.

A higher evaluation is not warranted under the Diagnostic 
Codes for limitation of motion as neither flexion nor 
extension has been shown to be actually or functionally 
limited beyond a compensable degree.  The Court has 
specifically limited the applicability of DeLuca to 
limitation of motion.  See, Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996).  The evidence demonstrates that his range of 
motion was considered normal by the examiner, and there was 
normal strength, no excess fatigability and no 
incoordination.  Painful movement was elicited at the extreme 
of flexion only and therefore warranted the minimum 
compensable evaluation, under 38 C.F.R. § 4.59, and no more.  
A higher evaluation is not warranted.  Absent the functional 
equivalent of limitation of motion to a higher degree, the 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.

The preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 5257, as there is no 
reliable evidence of slight recurrent subluxation or lateral 
instability.  Although the appellant has indicated that his 
knees had a tendency to collapse easily, this was not 
demonstrated on objective examination.  Lay testimony is 
competent only when it regards the observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  The appellant is competent to state that 
he feels a tendency to collapse in his knees.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
Absent an objective demonstration of subluxation or lateral 
instability on examination, the negative findings outweigh 
his assertions, and a compensable evaluation is not 
warranted.

New and Material Evidence

Service connection for first degree spondylolisthesis of L-5 
on the sacrum and spina bifida of the first sacral segment 
was denied in a May 1974 rating decision on the basis that 
both were constitutional/developmental abnormalities and were 
not disabilities under the law.  The veteran did not appeal.  

Service connection for the condition of the lumbosacral spine 
was denied in a February 1980 rating decision as a congenital 
abnormality.  The veteran filed a Notice of Disagreement but 
did not perfect a timely appeal.  In September 1995, the RO 
found new and material evidence had not been submitted to 
reopen the claim for service connection for spondylolisthesis 
and spina bifida.  The veteran did not appeal that decision.  
The instant appeal stems from a November 1997 rating decision 
that new and material evidence had not been submitted to 
reopen a claim for service connection for low back pain 
(spina bifida).

The May 1974, February 1980, and September 1995 rating 
decisions are final.  However, the claim may be reopened 
upon submission of new and material evidence.  On claims to 
reopen previously and finally disallowed claims, the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156 (a) (1999) in 
order to have a finally decided claim reopened.  New and 
material evidence means evidence not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based on all the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).

The evidence before the RO at the time of the prior denial in 
September 1995 is summarized as follows:

Service medical records did not document spondylolisthesis or 
spina bifida.  He complained of low back pain that was 
questionably attributed to either muscle spasm or originating 
in the kidney.

Dr. P. saw him in January 1974 for complaints of low back 
pain.  

On VA examination in March 1974, spondylolisthesis and spina 
bifida were identified.  The appellant gave a vague history 
of recurrent back trouble and denied any trauma associated 
with his back complaints.

A December 1975 report diagnosed marked spina bifida occulta 
in the lumbosacral segment with a pars interarticularis 
defect at L-5.  The impression was spina bifida occulta and 
spondylolisthesis which were said to be congenital 
abnormalities.

In October 1979, Dr. P. indicated that he had treated the 
appellant since 1959 for complaints that included lumbosacral 
strain and a congenital deformity of the lumbosacral spine.  

Spina bifida occulta and a pars interarticularis defect were 
identified on VA examination in November 1980.

Dr. M. indicated that X-ray examination in July 1995 revealed 
advanced lumbar degenerative disc disease with spondylosis, 
and congenital spina bifida occulta.

On VA examination in September 1995, spondylosis and 
spondylolisthesis were identified.

Evidence associated with the claims folder since the 
September 1995 rating decision consisted of the following:

In 1996, Dr. W. identified the presence of spondylolisthesis.  
A myelogram in September 1996 revealed lumbar 
spondylolisthesis.

In June 1997, Dr. P. stated that the appellant had spina 
bifida which was a congenital deformity of the lumbosacral 
spine.  He also has degenerative disc disease and 
degenerative joint disease.  The doctor opined that it was 
possible that any heavy activity that he may have performed 
during active military service could have aggravated his back 
condition.

The appellant submitted a statement received in June 1997 
wherein he indicated that he injured his back in service when 
he fell while carrying a 100-lb. round.  He submitted another 
statement regarding the inservice injury in July 1997.  The 
appellant also submitted an undated lay statement from a 
fellow serviceman that reported the account of the inservice 
accident.

In a statement dated in July 1997, Dr. P. indicated that his 
records showed he had seen the appellant in January 1978.  X-
rays showed a congenital deformity of the lumbosacral spine.

The VA examination in August 1997 did not diagnose 
spondylolisthesis or spina bifida, and only indicated a 
diagnosis of residuals of a lumbar spine injury.  In an 
August 1999 addendum to this examination, the examiner 
commented on the contradictory statements given by the 
appellant as to whether he had back trauma in service.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  

I.  Spondylolisthesis

Service connection for spondylolisthesis was previously 
denied on the basis that the condition was a 
congenital/developmental abnormality.  The evidence submitted 
in support of the petition to reopen the claim for service 
connection either does not address spondylolisthesis or 
merely confirms that the condition is a congenital 
abnormality in this appellant, and therefore cannot be 
considered new and material evidence sufficient to reopen the 
claim.

The evidence submitted from 1996 confirmed the presence of 
spondylolisthesis.  Dr. P.'s 1997 statement only confirms the 
continuing presence of a congenital abnormality in the lumbar 
spine.  That which confirms a previously known fact at the 
time of the prior final decision is cumulative and therefore, 
not new and material.  Sagainza v. Derwinski, 1 Vet. 
App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. App. 419, 
424 (1991). 

The appellant's statement is not new and material because 
although he now indicated that he had a back injury in 
service, his statements do not address spondylolisthesis as a 
congenital or developmental abnormality.  The lay statement 
from his fellow serviceman only confirms the accident.  The 
statements, when accepted as true, do not establish any 
relationship between the claimed injury and the development 
of spondylolisthesis.  To the extent that the lay statements 
attempt to establish a relationship, the opinions are not 
competent.  The August 1997 VA examination and 1999 addendum 
do not comment on spondylolisthesis and are therefore not new 
and material.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for spondylolisthesis 
must be denied.

II.  Spina bifida

Service connection for spina bifida was previously denied on 
the basis that the condition was a congenital/developmental 
abnormality.  The evidence submitted in support of the 
petition to reopen the claim for service connection either 
does not address spina bifida or merely confirms that the 
condition is a congenital abnormality in this appellant, and 
therefore cannot be considered new and material evidence 
sufficient to reopen the claim.

The June 1997 statement by Dr. P. confirmed the continuing 
presence of spina bifida in addition to degenerative disc 
disease and degenerative joint disease.  The doctor did not 
indicate what portion of the spine was affected by 
degenerative disc disease and degenerative joint disease.  
His statement that any heavy activity performed during 
military service could have aggravated his back fails to 
identify which diagnosis might have been affected.  The 
statement is vague and does not attribute anything specific 
to spina bifida, thereby rendering the opinion, relative to 
spina bifida, of no probative value.  The complete lack of 
specificity renders the comment so insignificant that it is 
not necessary to consider it in order to fairly decide the 
claim.  (However, the examiner entered new diagnoses, which 
we consider new claims.)  Accordingly it is not new and 
material evidence sufficient to reopen the claim for spina 
bifida.

The appellant's statement is not new and material because 
although he now indicated that he had a back injury in 
service, his statements do not address spina bifida as a 
congenital or developmental abnormality and is therefore not 
material.  The additional lay statement merely confirms the 
accident.  The August 1997 VA examination and 1999 addendum 
did not diagnose spina bifida and are therefore not new and 
material.  

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for spina bifida must 
be denied.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the many rating 
decisions statements of the case which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Initially, the Board notes that it views the issue of well-
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  When all the evidence is assembled, 
the determination must then be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The appellant has contended that in 1972 he was loading 100-
lb. rounds into an army tank.  The weather was wet and rainy, 
and while carrying a round he slipped and fell.  The impact 
of the fall jerked his entire body as the round fell on him 
and his back.  This fall marked the beginning of 25 years of 
chronic pain.  He submitted an undated certified statement of 
a fellow serviceman that confirmed his account of the 
accident.

The appellant's spine was said to be normal at the time of 
his pre-induction examination in August 1970.  In the report 
of medical history, he reported back trouble.  The physician 
indicated he had sprained his back and it was not considered 
disabling.  An addendum to the examination in February 1971 
indicated that no disqualifying defects were noted.  He was 
seen in October 1972 complaining of low back pain.  The 
examiner indicated that the low back pain was questionably 
related to muscle spasm or of kidney origin.  At the time of 
his separation examination in January 1973, his spine was 
normal and the appellant indicated that he was in good health 
to the best of his knowledge.

He was seen in the VA Medical Center in January 1974 
complaining of low back pain without radiation.  Examination 
was essentially normal.  

On VA examination in March 1974, the appellant gave a vague 
history of recurrent back trouble, but could not say how long 
he had the trouble.  He denied any trauma associated with his 
back complaints.  On examination his pelvis was level and the 
spine was straight.  There was no muscle spasm and the range 
of motion of the lumbar spine was normal.  Lower extremity 
reflexes were present and equal and straight leg raising was 
negative.  X-rays revealed spondylolisthesis and spina bifida 
at the lumbar level.

A December 1975 report diagnosed marked spina bifida occulta 
in the lumbosacral segment with a pars interarticularis 
defect at L-5.  The impression was spina bifida occulta and 
spondylolisthesis, which were said to be congenital 
abnormalities.  The appellant was not recommended for heavy 
manual labor and the examiner indicated that at the present 
time or in the future the appellant would have significant 
back problems.

In October 1979 Dr. P. wrote that he had treated the 
appellant since 1959 for a variety of illnesses including 
lumbosacral strain and a congenital deformity of the 
lumbosacral spine.

A VA examination was conducted in November 1980.  The 
appellant complained that he could hardly get out of bed due 
to his back pain.  He was said to be a rather poor historian.  
Examination of the back revealed normal curvature and a level 
pelvis.  There was no spasm and straight leg raising was 
negative.  There was no muscle atrophy or sciatic pain.  
Range of motion in the back was normal in all directions.  
Lumbar spine X-ray examination identified spina bifida 
occulta, a pars interarticularis defect and no 
spondylolisthesis.

Dr. M. identified lumbar degenerative disc disease with 
spondylosis and congenital spina bifida occulta in July 1995.

A VA examination was conducted in September 1995.  The lumbar 
spine showed some minimal loss of lumbar lordosis.  X-ray 
examination revealed lumbar spondylolysis and 
spondylolisthesis.

Dr. W. evaluated the appellant in August and September 1996.  
A myelogram revealed lumbar spondylolisthesis.  Magnetic 
resonance imaging revealed spondylolisthesis with foraminal 
narrowing bilaterally.

In June 1997, Dr. P. wrote that the appellant had spina 
bifida which was a congenital deformity of the lumbosacral 
spine.  He also had degenerative disc disease and 
degenerative joint disease.  The doctor opined that it was 
possible that any heavy activity that he may have performed 
during active military service could have aggravated his back 
condition.  Dr. M.'s records documented complaints of low 
back pain.  In July 1997 Dr. P. wrote that he had seen the 
appellant in January 1978 and diagnosed congenital deformity 
of the lumbosacral spine.

A VA examination was conducted in August 1997.  The appellant 
complained that he injured his back in service and now had 
constant pain with radiation to both legs.  He denied 
numbness or weakness.  There was tenderness to palpation at 
the lumbar level midline.  He had full range of motion and 
the remainder of the examination of the lumbar spine was 
normal.  Residuals of a lumbar spine injury were diagnosed.

The claims folder was returned to the August 1997 examiner in 
order for him to review the claims folder including the 
contradictory statements regarding an inservice injury, and 
to render an opinion as to whether his diagnosis of residuals 
of a back injury was related to service.  The claims folder 
was reviewed in June 1999 and the examiner confirmed the 
previous findings.  Further clarification was sought, and in 
August 1999 the examiner submitted an addendum to the August 
1997 examination.  The examiner reviewed the claims folder 
and the March 1974 examination wherein the appellant had 
reported that he did not have trauma during service that was 
associated with his back complaints.  The examiner indicated 
that the appellant had complained of injury during his 
examination.  It was impossible for the examiner to determine 
whether there was a relationship between his diagnosis of a 
residual of a back injury due to the contradictory statements 
offered by the appellant.  The examiner suspected that his 
complaints made in August 1997 were not in fact due to his 
service time, as the examiner would give more weight to the 
history first given in March 1974.

I.  Residuals of a Back Injury.

The appellant's claim for service connection for residuals of 
a back injury is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  The statement by the examiner in 
August 1997 that the appellant had residuals of a lumbar 
spine injury after the only injury reported by the appellant 
was one in service is sufficiently vague to well ground this 
claim.  The fact that the examiner subsequently modified his 
opinion is not relevant at this stage.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from every identified private 
and VA treatment source and VA examinations were conducted.  
There is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In examining the inservice evidence, the Board notes that 
complaints of back pain were questionably related to muscle 
strain once in service.  However, at the time of his 
separation examination, his spine was normal and the 
appellant reported good health.  This leads the Board to the 
conclusion that the back complaint in service was acute and 
resolved without residuals.  The contemporary evidence 
provided by medical examiners at the time of separation 
regarding the condition of the appellant's back is more 
probative evidence than his post-service assertions.

The year after service, the appellant complained of back pain 
and the diagnosis was spondylolisthesis and spina bifida, 
congenital abnormalities of the appellant's lumbar spine as 
previously discussed.  As they are congenital defects, it 
follows that competent opinion has not attributed them to an 
inservice injury.  It is persuasive evidence that the post-
service back complaints that are the closest in time to 
service were attributed to congenital defects and not 
inservice injury.

Only the VA examiner in August 1997 diagnosed residuals of a 
lumbar spine injury based on the injury as reported by the 
appellant.  Although sufficient to well ground the claim, the 
preponderance of the evidence is against a grant of service 
connection.  The same examiner later retracted this opinion 
in 1999 by stating that it was impossible to determine 
whether there was a relationship between the current 
diagnosis and an inservice injury based on the conflicting 
reports of injury expressed by the appellant over time.  This 
retraction by the same examiner leaves the Board with no 
competent medical opinion that binds post-service back 
complaints to the residuals of an inservice injury.  More 
importantly, the examiner suspected that there was no 
relationship to service.

The Board has considered the appellant's contentions that the 
inservice fall signaled the onset of chronic back pain and 
that his current back disabilities are attributable to that 
fall.  The appellant, as a lay person, lacks the medical 
training and expertise to diagnose his spine disease or to 
link post-service diagnoses to service.  Layno, 6 Vet. App. 
at 465.  In other words, although the Board might accept that 
there was an inservice injury based on the lay statements of 
the appellant and his fellow serviceman, the appellant is not 
competent to attribute a back disability to that fall.  
Furthermore, he did not report trauma in service at the time 
he complained of back pain, and did not report any trauma 
during examinations much closer to service.  In this regard, 
the contemporary records are more probative of whether there 
was disability due to trauma in service versus the later 
reports.  In contemporaneous records, the appellant denied 
trauma as the instigating factor in his back complaints.  The 
Board is also persuaded by the comments of examiners in 1974 
and 1980 that indicated the appellant was a poor historian.  
The negative evidence consisting of: the failure of multiple 
examiners to attribute post-service complaints to an 
inservice injury; the retraction of the only opinion that 
linked the two; and the more contemporaneous reports that 
denied trauma outweighs the appellant's statements.

The Board has also examined whether the nexus between service 
and any current back disability could be satisfied under the 
provisions of 38 C.F.R. § 3.303(b) (1998); Savage, 10 Vet. 
App. at 495 (1997) by evidence of chronicity or continuity of 
symptomatology.  The chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  No chronic back conditions were shown during 
service therefore, chronicity is not established.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
488 (1997).  However, although the appellant is competent to 
note and report the onset of his pain, he has not provided 
continuity of symptomatology by his statements.  His 
statements are too vague and inconsistent to support a 
finding of continuity of symptomatology sufficient to relate 
his current symptoms to his prior symptoms or to his period 
of service or any applicable presumptive period.  Brewer v. 
West, 11 Vet. App. 228 (1998).  Furthermore, a competent 
medical opinion is necessary to link any current diagnosis to 
the chronic symptomatology that the appellant has contended 
that he has had since service.  The only opinion that 
attempted to do so was retracted.

At this juncture, the Board wishes to comment on the 
accredited representative's April 2000 statement that the 
Board should disregard the appellant's denial of trauma in 
1974 because, due to lack of education, he would have been 
overwhelmed by questions involving such vocabulary.  Neither 
the Board nor the accredited representative knows the way the 
question was posed by the examiner.  Both the Board and the 
representative are left with the examiner's conclusions 
recorded in the examiner's words.  It was the examiner's 
conclusion that the appellant denied back trauma as a source 
of his pain, and the Board relies on this conclusion and 
affords it great weight considering its proximity to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Service 
connection for residuals of a back injury is not warranted.


II.  Degenerative Disc Disease of the Lumbar Spine.

The claim for service connection for degenerative disc 
disease of the lumbar spine is not well grounded.  The 
appellant has submitted a competent post-service diagnosis of 
degenerative disc disease of the lumbar spine.  Lumbar 
degenerative disc disease was diagnosed in July 1995.  

However, degenerative disc disease was not diagnosed in 
service.  No competent opinion has attributed lumbar 
degenerative disc disease to service.  The examiner in 1995 
did not attribute his diagnosis to service.

The Board has considered the June 1997 opinion of Dr. P., who 
identified three abnormalities including degenerative disc 
disease.  Dr. P. did not indicate what portion of the spine 
was affected by degenerative disc disease.  He went on to 
opine that it was "possible" that any heavy activity the 
appellant "may" have performed "could have" aggravated the 
appellant's back condition.  This opinion is completely 
speculative, tentative and noncommittal and does not indicate 
which of the three abnormalities identified might have been 
affected.  A medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 
(1993).  

The appellant's belief that post-service degenerative disc 
disease is attributable to service, no matter how sincere, is 
not competent evidence that this is so.  Lacking competent 
evidence of inservice degenerative disc disease or competent 
evidence linking post-service degenerative disc disease to 
service, the claim for service connection is not well 
grounded.


III.  Degenerative Joint Disease of the Lumbar Spine.

The appellant has provided competent evidence of post-service 
degenerative joint disease.  Lumbar degenerative joint 
disease was indicated by the June 1997 opinion of Dr. P.  

Degenerative joint disease was not diagnosed in service or 
within one year after separation from service.  No competent 
examiner has attributed post-service degenerative joint 
disease to service, or to an injury in service.  With regard 
to Dr. P.'s opinion, as stated above, it is too speculative 
and nonspecific to constitute evidence capable of well-
grounding this claim.

While the veteran has alleged that degenerative joint disease 
and degenerative disc disease of the lumbar spine are due to 
his active service, in the absence of evidence demonstrating 
that he has the requisite training to proffer medical 
opinions, his contentions are no more than unsubstantiated 
conjecture and are of no probative value.  The Board has 
carefully considered the veteran's statements with respect to 
his claim; however, through his statements alone, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Supplemental Statement of the Case issued in August 
1999.  Furthermore, in fulfilling its duty to assist the 
veteran in developing the claim for service connection for 
residuals of a back injury, the evidence was fully developed 
regarding the claims for service connection for degenerative 
disc disease and degenerative joint disease. In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
appellant's argument as to the application of the benefit-of-
the-doubt rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well grounded claim, the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 10 percent evaluation for right and left Osgood-Schlatter 
disease is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  The petition 
to reopen the claim for service connection for 
spondylolisthesis is denied.  The petition to reopen the 
claim for service connection for spina bifida is denied.  
Service connection for residuals of a back injury, 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbar spine is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

